Citation Nr: 0533025	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  00-01 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to service-connected 
polycystic ovarian syndrome.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected polycystic ovarian 
syndrome.  

3.  Entitlement to service connection for a peripheral nerve 
disorder, to include carpal tunnel syndrome (CTS), claimed as 
secondary to polycystic ovarian syndrome.  

4.  Entitlement to an increased (compensable) evaluation for 
polycystic ovarian syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1975 to July 1989, with 
qualifying service from June 1975 to January 1984.  The 
character of her period of service from January 1984 to July 
1989 has been found to constitute a statutory bar to VA 
benefits for disability from that period of time.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 1999 and March 2002 decisions of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The June 1999 RO decision denied 
a claim for an increased (compensable) evaluation for 
service-connected polycystic ovarian syndrome.  The March 
2003 RO decision denied claims of service connection for a 
psychiatric disorder, hypertension, and CTS, each claimed as 
secondary to service-connected polycystic ovarian syndrome.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claims for service connection and for an 
increased (compensable) rating on appeal, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of these claims.  

2.  A psychiatric disorder, to include chronic depression, 
post-traumatic stress disorder (PTSD), a mood disorder, and a 
personality disorder, is not shown within a period of 
qualifying service, and competent medical evidence of record 
associates the veteran's current psychiatric disorders with 
the traumatic events of her childhood, and not her prior 
active and qualifying service or service-connected polycystic 
ovarian syndrome.   

3.  Hypertension is not shown in service, or due to service-
connected polycystic ovarian syndrome.  

4.  A peripheral nerve disorder, to include carpal tunnel 
syndrome (CTS), is not shown in service, or due to service-
connected polycystic ovarian syndrome.   

5.  The veteran's service-connected polycystic ovarian 
syndrome does not require continuous treatment, and is not 
currently shown on most recent examination.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for an acquired psychiatric disorder, to include PTSD, 
chronic depression, a mood disorder, as secondary to service-
connected polycystic ovarian syndrome, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310 (2005).  

2.  The criteria for the establishment of service connection 
for hypertension, to include as secondary to service-
connected polycystic ovarian syndrome, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2005).  
38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310 (2005).  

3.  The criteria for the establishment of service connection 
for a peripheral nerve disorder, to include carpal tunnel 
syndrome, claimed as secondary to service-connected 
polycystic ovarian syndrome, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.309, 3.310 (2005).  

4.  The criteria for a compensable evaluation for polycystic 
ovarian syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.116, Diagnostic Code 
7615 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim for an increased (compensable) evaluation for 
service-connected polycystic ovarian syndrome, and claims for 
service connection for a psychiatric disorder, hypertension, 
and CTS, each claimed as secondary to service-connected 
polycystic ovarian syndrome; the evidence that would be 
necessary to substantiate these claims; and whether the 
claims have been fully developed in accordance with the VCAA 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
(i.e., that of the RO) on a claim for VA benefits.  In 
Pelegrini, it was also observed that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.  

As to the veteran's appeal of the March 2002 RO decision to 
deny claims for service connection for a psychiatric 
disorder, hypertension and CTS, each claimed as secondary to 
service-connected polycystic ovarian syndrome, notice of VCAA 
was issued in September 2001.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met as to the claims for service connection.  

The veteran's September 1999 claim for an increased 
(compensable) evaluation for service-connected polycystic 
ovarian syndrome was denied in a June 1999 RO decision, prior 
to the enactment of VCAA in November 2000.  A statement of 
the case (SOC) was issued in November 1999, prior to VCAA as 
well.  Notice pursuant to the VCAA was issued in September 
2001 and March 2005, and the claim for an increased 
(compensable) evaluation for service-connected polycystic 
ovarian syndrome was readjudicated in March 2002 and June 
2005 supplemental statements of the case (SSOC's).  While the 
VCAA notice was issued after the adjudication of the claim 
for a compensable increase, as noted above, the VCAA was not 
enacted until November 2000, after the date of the September 
1999 rating decision and November 1999 SOC.  VCAA notice was 
reiterated in the supplemental statements of the case 
(SSOC's) of March 2002 and June 2005.  Any defect with 
respect to the timing of the VCAA notice, as to the claim for 
an increased (compensable) evaluation for service-connected 
polycystic ovarian syndrome, was harmless error for the 
additional reasons specified below.  

The above VCAA notices and SSOC's advised the veteran to 
submit all evidence with regard to her claim for an increased 
(compensable) evaluation for service-connected polycystic 
ovarian syndrome.  Secondly, while VCAA notice was not given 
prior to the first AOJ adjudication of the claim for an 
increased (compensable) evaluation for service-connected 
polycystic ovarian syndrome, notice was provided by the AOJ 
in the SSOC's, prior to the transfer and certification of the 
veteran's case to the Board.  Additionally, the content of 
the notices fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After these notices were 
provided, the claim for an increased (compensable) evaluation 
for service-connected polycystic ovarian syndrome was 
readjudicated, and the veteran was apprised of this action in 
the March 2002 and June 2005 SSOC's.  

The veteran has also been provided with every opportunity to 
submit evidence and argument in support of her claims on 
appeal, and to respond to VA notices.  

The furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claims.  Id., at 121.  Therefore, with respect to the 
timing requirement for the VCAA notice as to the claim for an 
increased (compensable) evaluation for polycystic ovarian 
syndrome, the Board concludes that to decide this claim would 
not be prejudicial to the veteran.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate the claim on appeal.  See 
38 U.S.C.A. § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  The VA has obtained 
copies of all identified treatment records.  VA medical 
records have been requested and are on file dated from May 
1998 to May 2005, and the veteran has been afforded VA 
examinations in February 2002 and December 2004.  
Additionally, in May 2004, the RO advised the veteran that 
her assistance was needed so as to obtain medical records 
used by the Social Security Administration (SSA) in the 
adjudication of a claim she filed with that agency.  To date, 
no response from the veteran is on file.  

Under the VCAA, a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C. §  
5107(a).  The United States Court of Appeals for Veterans' 
Claims (Court) has held that "the duty to assist is not 
always a one-way street," and that, if the veteran wishes 
help, "[s]he cannot passively wait for it in the 
circumstances where [s]he may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran's 
failure to cooperate in securing of SSA records has 
foreclosed the effort to obtain these records.  

The record also indicates that the veteran was provided with 
a copy of the June 1999 and March 2002 RO rating decisions 
setting forth the general requirements of applicable law 
pertaining to evidence to support the claims on appeal.  The 
general advisement was reiterated in the SOC's of November 
1999 and January 2004, and SSOC's noted above.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this appeal.  Given the development undertaken 
by the RO and the fact that the veteran has stated that there 
is no other identified evidence which has not already been 
obtained, the Board finds that the record is ready for 
appellate review as to the claims on appeal.  


Merits of the Service Connection Claims

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  



If not shown in service, service connection may be granted 
for hypertension or a psychosis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Personality disorders, like mental deficiencies and 
congenital or developmental defects, are not diseases or 
injuries within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This does not 
mean that any manifestation in service will permit service 
connection: to show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).  

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a lay person's observations is competent.  See Savage, 
10 Vet. App. at 495-97.

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran and 
when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert, supra.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant will be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).   

Service Connection for a Psychiatric Disorder

The veteran asserts that she acquired a psychiatric disorder 
as a result of her service-connected polycystic ovarian 
syndrome.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim, which 
will be denied.  

Although the veteran does not argue that she incurred a 
psychiatric disorder in service, the Board has reviewed her 
service medical records for her qualifying period of active 
service from June 1975 to January 1984.  These service 
medical records are silent for any psychiatric complaint, 
treatment or diagnosis, including on examination in January 
1984, prior to re-enlistment few days later.  Although the 
veteran reported a medical history of, "usual nervousness" 
in November 1984, during her disqualifying period of active 
service, the associated examination was negative for any 
psychiatric abnormality.  

The veteran is clearly presumed to have been in sound 
physical condition at the time she entered active military 
duty, because no preexisting psychiatric abnormality was 
noted upon the examination of the veteran in February 1975, 
prior to her entry into service in June 1975.  38 C.F.R. 
§ 3.322.  The veteran is presumed in sound condition at 
entry, no evidence of record rebuts this presumption, and the 
issue on appeal is whether the veteran has a psychiatric 
disorder which was incurred in active service, or secondary 
to service-connected polycystic ovarian syndrome.  

The post-service medical evidence of record consists of VA 
mental health treatment records, dated from May 1998 to the 
present, which show multiple psychiatric diagnoses, including 
PTSD, chronic depression, a mood disorder and a personality 
disorder, related to the abuse of the veteran when she was a 
child.  Initial treatment is not shown until 1989, and VA 
treatment records of October 2001 include the notation of a 
history of chronic depression and PTSD secondary to sexual 
abuse as a child and chronic substance abuse.  At that time, 
the veteran reported that the then recent rape of her adopted 
daughter two weeks earlier had brought back memories of her 
own childhood sexual abuse.  The veteran repeated this 
history of childhood sexual abuse when she later received VA 
mental health treatment in November 2001.  In December 2003, 
the veteran was seen for increased depression following a 
relapse of her use of cocaine and alcohol.  

In this case, the claim of service connection for a 
psychiatric disorder, to include as secondary to service-
connected polycystic ovarian syndrome, must be denied for 
lack of any evidence of incurrence or aggravation of a 
psychiatric disorder in service, and for lack of any medical 
evidence of a nexus between the veteran's PTSD, chronic 
depression and a mood disorder, and her prior service or 
service-connected disability.  Thus, the veteran has failed 
the second and third prongs of the Hickson test.  In this 
case all of the medical evidence shows that the veteran's 
current PTSD and chronic depression are the result of 
childhood sexual abuse, and not her prior qualifying period 
of active duty, or service-connected polycystic ovarian 
syndrome.  As noted above, service connection may not be 
granted for a personality disorder noted on recent VA 
treatment.  38 C.F.R. § 3.303(c).  With no evidence of record 
associating any of her current diagnoses of PTSD, chronic 
depression, a personality disorder and a mood disorder, the 
claim on appeal is denied.  See McManaway v. West, 13 Vet. 
App. 60, 65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 
495-97).  

Finally, the September 2001 and March 2005 VCAA notices 
advised the veteran of her need to submit or identify medical 
evidence in support of her claim.  The veteran neither 
submitted such evidence, nor did she identify such evidence.  
Rather, the VA assisted her by obtaining VA treatment records 
and VA examinations, evidence which is not favorable to the 
claim.  Accordingly, with the above evidence of record, the 
claim of service connection for a psychiatric disorder, to 
include PTSD, a mood disorder, and chronic depression, as 
secondary to service-connected polycystic ovarian syndrome, 
is denied.  See McManaway, 13 Vet. App. at 66.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Service Connection for Hypertension 

The veteran asserts that service connection is warranted for 
hypertension as secondary to service-connected polycystic 
ovarian syndrome.  

Service medical records for the veteran's qualifying period 
of service show no hypertension.  The veteran's blood 
pressure was 110/70 on physical examination in January 1984 
at separation from service.  Her blood pressure was 100/60 on 
examination in December 1984 (disqualifying period), at which 
time the veteran complained that her blood pressure was 
occasionally high.  The veteran's later discharge from her 
disqualifying period of duty involved poly substance abuse.  

The post-service medical evidence shows treatment for 
hypertension which is well-controlled by use of prescription 
medicine.  However, no medical evidence associates 
hypertension with her prior honorable service or to the 
service-connected disability.  On VA examination in February 
2002, a diagnosis of hypertension was given based on current 
examination findings.  However, the examiner opined that it 
is not likely that the veteran's hypertension is due to her 
service-connected polycystic ovarian syndrome.  

No evidence of record associates the veteran's hypertension 
and her prior service or to service-conencted polycystic 
ovarian syndrome.  Thus, the veteran has failed the second 
and third prongs of the Hickson test.  In this case, with no 
medical evidence in support of the veteran's assertion that 
her hypertension is secondary to service-connected polycystic 
ovarian syndrome, and with VA medical evidence against the 
assertion, the claim must fail.  See McManaway, 13 Vet. 
App. at 66.  The medical evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Service Connection for a Nerve Disorder

The veteran asserts that she has peripheral neuropathy 
secondary to service-connected polycystic ovarian syndrome.  

The evidence of record shows no peripheral neuropathy, in 
service or currently.  Service medical records for the 
veteran's qualifying period of service are silent for any 
peripheral neuropathy or CTS.  

The post-service medical evidence does not show peripheral 
neuropathy or CTS which is due to qualifying service or to 
service-connected disability.  CTS is not clinically 
demonstrated.  Rather, a history of CTS was noted in November 
2000.  On VA examination in February 2002, a diagnosis of CTS 
was not confirmed.  Rather, the examination of the hands 
revealed no muscle atrophy in the intrinsic muscles of the 
hands, including the opponens pollicis and abductor pollicis 
brevis, both of which are supplied by the median nerve.  
There was full strength testing of 5/5 in both hands.  There 
was no decrease in sensation to pinprick testing in the 
distribution of the median nerve in either hand.  The 
impression was CTS, but the examiner opined that even if CTS 
were to be electrodiagnostically verified, it is not likely 
that any CTS would be due to the veteran's service-connected 
polycystic ovarian syndrome.  

No evidence of record associates the veteran's unverified CTS 
and her prior service or to service-conencted polycystic 
ovarian syndrome.  Thus, the veteran has failed the second 
and third prongs of the Hickson test.  In this case, with no 
medical evidence in support of the veteran's assertion that 
any CTS is secondary to service-connected polycystic ovarian 
syndrome, and with VA medical opinion evidence against the 
assertion, the claim must fail.  See McManaway, 13 Vet. 
App. at 66.  The medical evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Merits of the Increased (Compensable) Rating Claim

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The veteran contends that her service-connected polycystic 
ovarian syndrome warrants a compensable disability 
evaluation.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim, which will be denied.  

The veteran's service-connected polycystic ovarian syndrome 
is rated pursuant to Diagnostic Code 7615 which provides for 
disease, injury, or adhesions of the ovary following the 
general rating formula for disease, injury or adhesions of 
female reproductive organs (Diagnostic Codes 7610 through 
7615).  38 C.F.R. § 4.116, Diagnostic Code 7615.  Under 
Diagnostic Code 7615, symptoms not controlled by continuous 
treatment warrant a 30 percent rating.  Symptoms that require 
continuous treatment warrant a 10 percent rating.  Symptoms 
that do not require continuous treatment warrant a 
noncompensable rating.  38 C.F.R. § 4.116.  

The evidence of record demonstrates that the veteran's 
polycystic ovarian syndrome is not currently shown, and never 
required continuous treatment, as contemplated by a 10 
percent evaluation under Diagnostic Code 7615.  VA treatment 
records of May 1998 to May 2005 show complaints of pain in 
the pelvic area in March 2001.  The examiner opined that the 
pain was related to the veteran's menstrual cycle.  In April 
2001, a physical examination revealed multiple cysts, sinuses 
and scarring in the axilla and groin.  The assessment was 
hydradentitis suppurative.  An April 2001 gynecology 
ultrasound report revealed a small cyst of the left ovary, 
which the examiner opined was likely to be functional in 
nature.  On VA gynecologic examination in February 2002, the 
examiner noted that the veteran's complaint of pelvic pain is 
relieved when she uses birth control pills.  A cervical PAP 
smear revealed benign cellular changes and predominance of 
coccobacilli consistent with a shift in the vaginal flora.  
On VA gynecologic examination in December 2004, the veteran 
was noted to be menopausal, and that any polycystic ovarian 
syndrome would now be of no consequence and asymptomatic.  

With no medical evidence of continuous treatment, the 
criteria for a compensable evaluation are not met, and the 
claim on appeal must be denied.  Viewing the evidence in a 
light most favorable to the veteran, no more than occasional 
treatment is shown in this case.  

Additionally, with no current symptoms of polycystic ovarian 
syndrome, the criteria for a 10 percent rating are clearly 
not more closely approximated.  The veteran's complaints of 
pelvic pain have been associated with non-service-connected 
menstruation, but even if her complaints were related to 
service-connected polycystic ovarian syndrome, with no 
current diagnosis, the claim must be denied.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. on other 
grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  

While the Board notes the veteran's assertion that her pelvic 
pain is due to service-connected disability, the medical 
evidence does not support this, and she is not competent to 
offer such a medical opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  With no continuous 
treatment for polycystic ovarian syndrome, no hospitalization 
at any time during the appeal, with a showing of a history of 
a functional cyst of the left ovary, and with no current 
diagnosis of the disorder, status post menopause, an 
exceptional or unusual disability picture is not demonstrated 
by the evidence of record.  The criteria for a compensable 
evaluation are not met, and the claim is denied.  




ORDER

Service connection for a psychiatric disorder is denied.  

Service connection for hypertension is denied.  

Service connection for a peripheral nerve disorder is denied.  

An increased (compensable) evaluation for polycystic ovarian 
syndrome is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


